Case: 16-40540      Document: 00513762339         Page: 1    Date Filed: 11/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                    No. 16-40540                           FILED
                                  Summary Calendar                 November 16, 2016
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE GUADALUPE GARCIA-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-974-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Guadalupe
Garcia-Rodriguez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Garcia-Rodriguez has filed a response.
The record is not sufficiently developed to allow us to make a fair evaluation of
Garcia-Rodriguez’s claims of ineffective assistance of counsel; we therefore


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40540      Document: 00513762339   Page: 2      Date Filed: 11/16/2016


                                 No. 16-40540

decline to consider the claims without prejudice to collateral review.          See
United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Garcia-Rodriguez’s response. Although Garcia-
Rodriguez signed a document entitled “Decision Regarding My Appeal,” in
which he stated that he wished to appeal only his sentence, we have reviewed
the validity of both the conviction and sentence. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
      Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2